Citation Nr: 0519661	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  98-14 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from September 1941 to April 1945.  He died in 
May 1995.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the New York, 
New York, Regional Office (RO) of the Department of Veterans' 
Affairs (VA).

The Board notes that the appellant presented testimony at the 
RO before the undersigned Veterans Law Judge (VLJ) in August 
2004.  A copy of the hearing transcript issued following the 
hearing is of record.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the appellant of the evidence necessary 
to substantiate, the issue addressed in this decision.   

2.  It is not shown that VA treatment resulted in any 
additional disability, or was in any way a factor in causing 
or hastening the veteran's death.



CONCLUSION OF LAW

The criteria for establishing entitlement to DIC benefits 
under 38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. §§ 1151, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.358, 3.361 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004; 69 Fed. Reg. 59989 (2004).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant has been 
informed of the evidence needed for a grant of DIC benefits 
under 38 U.S.C.A. § 1151, via a November 2002 RO letter, the 
July 1997 rating decision, the July 1998 statement of the 
case (SOC), and the January 2004 supplemental statement of 
the case (SSOC).  In addition, the November 2002 RO letter, 
and the January 2004 SSOC also provided the appellant with 
specific information concerning the VCAA.  Thus, no further 
notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the appellant's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  By the informational 
letter, and the SSOC, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the appellant's claim discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004; 69 
Fed. Reg. 59989 (2004).

The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, because each of 
the four content requirements of a VCAA notice have been 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

In this case, the evidence shows that the veteran died on May 
[redacted], 1995.  The veteran's widow contends, in the notice of 
disagreement and during the August 2004 hearing, that the 
veteran underwent surgery in December 1994 and January 1995 
at Mt. Sinai Hospital, where he subsequently passed away of 
carcinoma of the stomach.  The widow feels that the veteran's 
carcinoma of the stomach was undetected by physicians 
treating the veteran at the St. Albans VA Medical Center 
during the two years prior to his demise.  She contends that 
the lack of treatment and diagnosis by VA is what entitles 
her to benefits pursuant to § 1151.

With respect to the evidence, the service medical records 
show the veteran was treated for anxiety-tension and 
psychoneurosis mixed type during his active service.  An 
April 1945 report of a Board of Medical Officers found the 
veteran unfit for military service due to anxiety tension 
state, severe and acute of cause undetermined.

Various VA examination reports, including dated in October 
1946, April 1949, September 1969, March 1970 and March 1971, 
show diagnoses for psychoneurotic anxiety state, pes planus, 
overriding right 5th toe, anxiety reaction, psychoneurosis 
obsessional state, anxiety neurosis with phobic obsessive and 
compulsive symptoms, and obsessive compulsive neurosis.

Records from the CHP Medical Group dated in 1995 include a 
September 1995 statement indicating that the veteran was 
first diagnosed in December 1994 with carcinoma of the 
stomach with subtotal gastrectomy subsequently performed.  
The veteran underwent chemotherapy from March 1995 to May 
1995, but his condition steadily deteriorated.  In May 22, 
1995, he was admitted to Calvary Hospital where he passed 
away on May [redacted], 1995.

Records from the Mount Sinai Medical Center dated form 1994 
to 1995 show the treatment the veteran received for stomach 
cancer.  December 1994 notations show a diagnosis of invasive 
well-to-poorly differentiated gastric adenocarcinoma.  And, 
January 1995 notations show he underwent a partial 
gastrectomy.

Records from the Flushing Hospital dated in 1994 further 
reflect treatment for stomach cancer.  November 1994 
notations show a diagnosis of infiltrating adenocarcinoma 
with focal signet ring cell features.  And, 1995 records from 
the New York Hospital Medical Center of Queens show the 
veteran was seen for rectal bleeding ulcers and melena.

Copious VA treatment records dated from 1949 to 1995, 
including from the Brooklyn and St. Albans VA Medical 
Centers, show the treatment the veteran received over time 
for gastric and heart problems, among other health problems.

More importantly, the record includes a January 2004 VA 
medical opinion which indicates the veteran's claims files 
were reviewed.  The VA doctor indicated that the veteran had 
a diagnosis and treatment for gastric ulcer from 1984 with 
intermittent abdominal pain symptoms.  No alarm signs, such 
as weight loss were present, and they were actively pursued.  
In addition, fecal occult blood tests and rectal exams were 
offered, but the veteran did not allow the tests or would 
outright refuse.  Furthermore, the VA doctor notes that the 
medical clinic follow up notes do not contain any reference 
to the veteran's gastric carcinoma.  There is a November 1994 
pathology report showing infiltration adeno carcinoma, and 
the veteran's last clinical appointment was in August 1994.  
In the VA doctor's opinion, there was no failure to diagnose 
gastric cancer as up to the last entry, the veteran's 
symptoms were not of any alarming nature (i.e. weight loss, 
non-intermittent pain, anemia, worsening angina pectoris, or 
any gastrointestinal hemorrhage).  Moreover, the VA doctor 
noted that the chances offered to the veteran (fecal occult 
blood test, rectal exam) were stumped by the veteran's own 
non-compliance, and it was obvious that the gastric cancer 
was diagnosed by outside physicians following an admission 
for melena.  In sum, the VA doctor concluded that the VA 
treating physicians did not fail in diagnosing the veteran's 
cancer based on the facts available to them at the time.

Lastly, during the appeals hearing, the appellant submitted 
photocopies of the labels on the veteran's prescription 
medication.

With respect to the applicable law, the law provides that 
compensation shall be awarded for a qualifying additional 
disability or death in the same manner as if such additional 
disability or death were service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability if the disability or death was not the 
result of the veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary and the proximate 
cause of the disability or death was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  69 Fed. 
Reg. 46426, 46325 (Aug. 3, 2004) (to be codified at 38 C.F.R. 
§ 3.361(b)).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  69 Fed. 
Reg. 46426, 46325 (Aug. 3, 2004) (to be codified at 38 C.F.R. 
§ 3.361(c)(1)).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  69 Fed. Reg. 46426, 46325 (Aug. 3, 2004) (to be 
codified at 38 C.F.R. § 3.361(c)(2)).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  69 Fed. Reg. 46426, 46325 (Aug. 3, 2004) 
(to be codified at 38 C.F.R. § 3.361(d)(1)).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  69 Fed. Reg. 46426, 46325 (Aug. 3, 
2004) (to be codified at 3.361(d)(2)).

After careful review of the evidence on file, the Board 
concludes that the preponderance of the evidence is against 
the claim of entitlement to Dependency and Indemnity 
Compensation (DIC) benefits under 38 U.S.C.A. § 1151.  The 
January 2004 VA medical opinion above discussed specifically 
notes that VA treating physicians did not fail in diagnosing 
the veteran's cancer based on the facts available to them at 
the time.  Other than the appellant's own statement, she has 
failed to submit any objective medical evidence in support of 
her contentions that the veteran's death is related to the 
VA's failure to properly treat and diagnose the veteran's 
stomach cancer.  The appellant's statements, as a layperson, 
with respect to medical causation, the standard of medical 
care applicable, or the need for medical procedures, do not 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2004).

The Board notes that the claim in this case was filed prior 
to October 1, 1997.  Therefore, the previous version of 
§ 1151 in effect prior to that date may also be applicable.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003)..  The 
previous version of the statute stated that where it is 
determined that there is additional disability resulting from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of training, hospitalization, 
medical or surgical treatment, or examination, compensation 
will be payable for such additional disability.  38 U.S.C.A. 
§ 1151 (West 1991).  For claims filed prior to October 1, 
1997, the appellant is not required to show fault or 
negligence in medical treatment.  See Brown v. Gardner, 115 
S.Ct. 552 (1994).

The VA General Counsel has held that under the provisions of 
38 U.S.C. § 1151 applicable to claims filed prior to 
October 1, 1997, benefits may be paid for disability or death 
attributable to VA's failure to diagnose and/or treat a 
preexisting condition when VA provides treatment or an 
examination.  Disability or death due to a preexisting 
condition may be viewed as occurring "as a result of" the 
VA treatment or examination only if a physician exercising 
the degree of skill and care ordinarily required of the 
medical profession reasonably should have diagnosed the 
condition and rendered treatment which probably would have 
avoided the resulting disability or death.  The factual 
elements necessary to support a claim under § 1151 based on 
failure to diagnose or treat a preexisting condition may vary 
with the facts of each case and the nature of the particular 
injury and cause alleged by the claimant.  As a general 
matter, however, entitlement to benefits based on such claims 
would ordinarily require a determination that:  (1) VA failed 
to diagnose and/or treat a preexisting disease or injury; (2) 
a physician exercising the degree of skill and care 
ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered treatment; 
and (3) the veteran suffered disability or death which 
probably would have been avoided if proper diagnosis and 
treatment had been rendered.  VAOPGCPREC 5-2001; 66 Fed. Reg. 
33312 (2001).

However, even pursuant to the previous version of the 
statute, and the interpretation provided by the VA General 
Counsel regarding claims based on a failure to diagnose, the 
evidence does not show entitlement to DIC pursuant to § 1151.  
The evidence of record does not show an additional disability 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  The January 2004 examiner's 
opinion did not find that VA treatment in any way caused an 
additional disability.  That examiner found that there were 
no alarm signs indicative of the veteran's gastric carcinoma.  
That examiner felt that a physician exercising the degree of 
skill and care ordinarily required of the medical profession 
would not have reasonably diagnosed the condition in the 
absence of alarm signs.  Therefore, the Board finds that the 
criteria for entitlement to benefits pursuant to § 1151 based 
upon the failure of diagnose a disorder are not met.  
Therefore, benefits pursuant to § 1151 are not warranted 
pursuant to the previous version of the statute.

The Board finds that the preponderance of the evidence is 
against the claim, and that the claim of entitlement to DIC 
benefits under 38 U.S.C.A. § 1151 must be denied.


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1151 is 
denied.


	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


